PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/909,679
Filing Date: 1 Mar 2018
Appellant(s): Dadvand et al.



__________________
Rose Alyssa Keagy Reg. No. 35,095
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 13, 2020.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 

Claims 13-20 have been deemed allowable by the examiner. After further review and search, the examiner has determined the method steps of “forming a first patterned photoresist over said via, forming a layer of zinc (Zn) over said layer of TiW and said first patterned photoresist, removing said first patterned photoresist and forming a second patterned photoresist over said layer of Zn” is subject matter that is deemed patentable.






(2) Response to Arguments
Appellant’s Argument Issue Claims 1-3:
Appellant argues independent claim 1 positively recites forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. These advantageously claimed features are not taught or suggested by the patent publications of Rinne et al. or Shih et al.; either alone or in combination.
Rinne et al. does not teach the advantageously claimed invention because Rinne et al. does not teach forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. Instead, Rinne et al. teaches forming a “conductivity layer 307b [that] may include a layer a metal such as aluminum, copper, nickel, gold, silver, and/or alloys thereof (paragraph 0034; FIG. 3b) over the cited (page 3 of the Office Action) “layer of titanium tungsten (TiW) (307a) over said semiconductor wafer”. Therefore, Rinne et al. does not teach forming a layer of zinc (Zn) in direct contact with the layer of TiW as required by Claim 1 (see also the concession on page 3 of the Office Action). Moreover, this defect in Rinne et al. is not cured by combining Rinne et al. with Shih et al. (as asserted on page 3 of the Office Action), as explained infra.
Shih et al. does not teach the advantageously claimed invention because Shih et al. does not teach forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. Instead, Shih et al. teaches the formation of solder bumps containing Zn to the cited (page 3 of the Office Action) “metal pad (27)” that “may include layers of Cu or Ni and Zn, Bi. or 
The Appellant respectfully traverses the statement on page 3 of the Office Action that it “would have been obvious at the time of the invention to one having ordinary skill in the art to have wherein the metal layer is made of Zinc (zn) in the device of Rinne to use zinc as a minor addition of Zn to SAC alloys”. The Appellant submits that one of ordinary skill in the art would not use zinc in the bump metal 313 of Rinne et al. because Rinne et al does not teach the use of SAC alloys. Furthermore, adding zinc to the “bump metal 313 of Rinne et al.” does not teach the claimed invention because the Appellant’s original Specification teaches that the “solder resist 80” (paragraph 0023; FIG. 1) is a separate element from the “layer of Zn 130” (paragraph 0018; FIG. 5).
Furthermore, the Appellant submits that one of ordinary skill in the art would not combine materials from “a chip assembled to a substrate using copper columns” (Shih et al. paragraph 0037 and FIG. 7) with “a flip-chip technology in which the interconnections are small solder balls” (Rinne et al. paragraph 0003 and cited FIGS. 3a-3f). Moreover, the Appellant submits that one of ordinary skill in the art would not add a TiW layer between the “laminate pad including CuZn” (cited Shih et al. paragraph 0076) and the UBM of Shih et al. because one of ordinary skill in the art would not add a 
The Appellant also submits that the statement (twice) on page 3 of the Office Action that “Shih teaches the use of Zn to minimize interfacial voiding (par 14-18)” is unrelated to the claimed “layer of zinc” because Shih et al. teaches that the location of minimized interfacial voiding is the “interface between the solder and the solder capture pad” (cited paragraphs 0014, 0017, and 0018) that are the interface between elements 24 and 29 of cited paragraph 0076 and FIG. 7 of Shih et al. That interface of Shih et al. corresponds to the interface between element 80 and 35 of the Applicant’s invention (FIG. 1) and does not touch the claimed zinc layer 130 at any location.

Response to Issue of Claims 1:
The examiner respectfully disagrees. The Appellant states, the prior art provided does not show forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. However, the examiner asserts that Rinne (US 2011/0037171) discloses a method for fabricating a copper pillar over a semiconductor wafer, comprising forming a layer of titanium tungsten (TiW) (307a) over a semiconductor wafer (305) as stated in paragraph 34. Furthermore, a metal layer (307b) is formed over said layer of TiW. Paragraph 34 of Rinne states "The conductivity layer 307b may include a layer of a metal such as aluminum, copper, nickel, gold, silver, and/or alloys thereof." However, Rinne does not disclose wherein the metal layer is made of Zinc (Zn). Therefore, the examiner inserts Shih (US 2009/0197114) to cover the missing limitation. 

Shih teaches with sufficient Zn associated with the UBM, upon reflow, the proper amount of Zn will be diffused into the final composition to form a solder in accordance with the present invention. Further, Shih teaches to use zinc as a minor addition of Zn to SAC alloys was found to be effective in controlling the supercooling of the solder alloy below the melting point and, consequently, modifying the bulk microstructure and mechanical properties of the alloys (par 9). Lastly, Shih teaches the use of Zn to minimize interfacial voiding (par 14-18). Therefore, the examiner has properly rejected and provided motivations to combine the references to show the metal layer is made of Zinc (Zn).

Response to Issues of Claim 2 and 3:
The examiner respectfully disagrees. Shih (US 2009/0197114) teaches (Fig 7; par 76) wherein said via comprising the UBM (27) includes include layers of Cu or Ni, and Zn, Bi, or Sb.
Furthermore, Shih par 76 teaches a layer of Zn may be sputtered onto the UBM containing for example, Cu or Ni. A laminate pad including CuZn plating, co-plating, or a zincate process may be used. In a zincate process a sample is put into zincate solutions contain zinc compounds and alkali hydroxides for generally less than 3 minutes and a zinc layer is formed on the UBM). In addition, paragraph 78 recites with sufficient Zn associated with the UBM, upon reflow, the proper amount of Zn will be diffused into the final composition to form a solder in accordance with the present invention. In such cases, the interfacial intermetallic compounds which are produced will be favorably modified with respect to their usual compositions without the presence of Zn, so as to produce the more favorable solder joint characteristics disclosed herein. Therefore, the examiner has properly rejected the claims.

Appellant’s Argument Issue Claims 4-6:
Appellant argues independent claim 1 positively recites forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. These advantageously claimed features are not taught or suggested by the patent publications of Rinne et al. or Shih et al.; either alone or in combination.
Rinne et al. does not teach the advantageously claimed invention because Rinne et al. does not teach forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. Instead, Rinne et al. teaches forming a “conductivity layer 307b [that] may include a layer a metal such as aluminum, copper, nickel, gold, silver, and/or alloys thereof (paragraph 0034; FIG. 3b) over the cited (page 3 of the Office Action) “layer of titanium tungsten (TiW) (307a) over said semiconductor wafer”. Therefore, Rinne et al. does not teach forming a layer of zinc (Zn) in direct contact with the layer of TiW as required by Claim 1 (see also the concession on page 3 of the Office Action). Moreover, this defect in Rinne et al. is not cured by combining Rinne et al. with Shih et al. (as asserted on page 3 of the Office Action), as explained infra.


The Appellant respectfully traverses the statement on page 3 of the Office Action that it “would have been obvious at the time of the invention to one having ordinary skill in the art to have wherein the metal layer is made of Zinc (zn) in the device of Rinne to use zinc as a minor addition of Zn to SAC alloys”. The Appellant submits that one of ordinary skill in the art would not use zinc in the bump metal 313 of Rinne et al. because Rinne et al does not teach the use of SAC alloys. Furthermore, adding zinc to the “bump metal 313 of Rinne et al.” does not teach the claimed invention because the Appellant’s original Specification teaches that the “solder resist 80” (paragraph 0023; FIG. 1) is a separate element from the “layer of Zn 130” (paragraph 0018; FIG. 5).



Ho et al. does not teach the advantageously claimed invention because Ho et al. does not teach forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. Instead, Ho et al. teaches “solder cap 142 is formed by electroplating or otherwise depositing Ni, Au, Sn, Ag, or combinations thereof over bumps 140” (paragraph 0028; FIG. Id). Therefore, Ho et al. also does not teach forming a layer of zinc (Zn) in direct contact with the layer of TiW, as required by Claim 4. Furthermore, because neither Rinne et al., Shih et al., nor Ho et al. teach forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW, the combination of Rinne et al., Shih et al., and Ho et al. also does not teach forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. Moreover, the Applicant submits that one of ordinary skill in the art would not combine materials from 

Response to Issue of Claims 4:
The examiner respectfully disagrees. The Appellant states, the prior art provided does not show forming a layer of titanium tungsten (TiW) over a semiconductor wafer and forming a layer of zinc (Zn) in direct contact with the layer of TiW. However, the examiner asserts that Rinne (US 2011/0037171) discloses a method for fabricating a copper pillar over a semiconductor wafer, comprising forming a layer of titanium tungsten (TiW) (307a) over a semiconductor wafer (305) as stated in paragraph 34. Furthermore, a metal layer (307b) is formed over said layer of TiW. Paragraph 34 of Rinne states "The conductivity layer 307b may include a layer of a metal such as aluminum, copper, nickel, gold, silver, and/or alloys thereof." However, Rinne does not disclose wherein the metal layer is made of Zinc (Zn). Therefore, the examiner inserts Shih (US 2009/0197114) to cover the missing limitation. 

Shih teaches (Fig 7) a method for fabricating a copper pillar over a semiconductor wafer comprising forming a layer of zinc (Zn) over said via made of a metal including but not limited to copper or nickel (par 76). 



Lastly, Rinne in view of Shih does not disclose singulating said semiconductor wafer to form a semiconductor die; attaching said copper pillar to a printed circuit board; and covering said semiconductor die and portions of said printed circuit board with molding compound to form said packaged semiconductor die.

Ho (US 2018/0047688) shows (Fig 4a-4f) a method for fabricating a packaged semiconductor device comprising providing said semiconductor wafer (124) including a via (132), forming a copper pillar (140) over said via, singulating said semiconductor wafer to form a semiconductor die (124), attaching said copper pillar to a printed circuit board (174), and covering said semiconductor die and portions of said printed circuit board with molding compound (186) to form said packaged semiconductor die (par 32-37).



Therefore, the examiner has properly rejected and provided motivations to combine the references to show the metal layer is made of Zinc (Zn) and motivations’ to singulate the semiconductor wafer to form semiconductor dies and covering said semiconductor die and portions of the printed circuit board with a molding compound to form said packaged semiconductor dies. Therefore, the examiner has properly rejected the claim.

Response to Issues of Claim 5 and 6:
The examiner respectfully disagrees. Shih (US 2009/0197114) teaches (Fig 7; par 76) wherein said via comprising the UBM (27) includes include layers of Cu or Ni, and Zn, Bi, or Sb.
Furthermore, Shih par 76 teaches a layer of Zn may be sputtered onto the UBM containing for example, Cu or Ni. A laminate pad including CuZn plating, co-plating, or a zincate process may be used. In a zincate process a sample is put into zincate solutions contain zinc compounds and alkali hydroxides for generally less than 3 minutes and a zinc layer is formed on the UBM). In addition, paragraph 78 recites with sufficient Zn associated with the UBM, upon reflow, the proper amount of Zn will be diffused into the final composition to form a solder in accordance with the present invention. In such cases, the interfacial intermetallic compounds which are produced will be favorably modified with respect to their usual compositions without the presence of Zn, so as to produce the more favorable solder joint characteristics disclosed herein. Therefore, the examiner has properly rejected the claims.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,


/Q. B./
Examiner, Art Unit 2814

/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814                                                                                                                                                                                                        

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.